Judith Rogers, Judge, dissenting. The majority of this court in remanding this decision to the Commission stated that the findings of fact in this case were not made with sufficient clarity and detail so that a reviewing court could determine whether the findings are supported by substantial evidence. I disagree. I submit that the findings of fact are sufficiently detailed to enable this court to determine that the Commission’s decision is supported by substantial evidence. First, the Commission recognized that the decedent’s genetic factors and personal habits increased the risk of a heart attack. As the Commission specifically found, the decedent suffered from systematic hypertension and hyperlipidemia, smoked cigarettes prior to his heart attack in 1972; and had a positive family history of heart disease, including four or five brothers who died of heart attacks at relatively young ages. The findings and conclusions of the Commission specifically stated that “in addition to these risk factors the evidence indicates that the claimant’s fatal attack did not occur until almost one full day after the alleged stressful event.” The Commission would not have used the words “in addition” unless they considered other factors besides the timing of the attack and the alleged stressful event. Furthermore, in a detailed and lengthy opinion of ten pages, the Commission discussed the expert testimony of Dr. Ray Rosenman and Dr. James C. Kizziar. It would not be necessary to have ten pages of findings and conclusions if the opinion of the Commission was based merely upon the timing of the heart attack. Dr. Rosenman, testifying on behalf of the appellant, opined that the decedent’s heart attack was caused by the secretion of excess catecholamines which was triggered by the stress of the competency exam. Dr. Kizziar took issue with Dr. Rosenman’s assessment as Dr. Kizziar stated there was no evidence that catecholamine levels could reach a level sufficient enough to produce a heart attack. In any event, there was no evidence that the decedent’s catecholamine level was excessive. It is well settled that the Commission has the authority to accept or reject medical opinion and the authority to determine its medical soundness and probative force. Wasson v. Losey, 11 Ark. App. 302, 669 S.W.2d 516 (1984). The testimony of medical experts is an aid to the Commission in its duty to resolve issues of fact. It has a duty to use its experience and expertise in translating that testimony into findings of fact. Bearden Lumber Co. v. Bond, 7 Ark. App. 65, 644 S.W.2d 321 (1983). It is the responsibility of the Commission to draw inferences when the testimony is open to more than a single interpretation, whether controverted or uncontroverted; and when it does so, its findings have the force and effect of a jury verdict. Clark v. Peabody Testing Serv., 265 Ark. 489, 579 S.W.2d 360 (1979). The Commission stated that it had weighed the conflicting medical evidence and had determined that Dr. Kizziar’s opinion was entitled to greater weight. The Commission attributed more credence to Dr. Kizziar’s opinion because it concluded Dr. Rosenman had based his opinion on numerous factual assumptions that were not in the record. For instance, the Commission found that the decedent’s catecholamine level was never measured; therefore, the Commission concluded Dr. Rosenman’s opinion that the decedent’s level was excessive, assumed facts which were not in evidence. Dr. Kizziar testified that even if the decedent’s catecholamine level had increased as a result of the exam, the level was short-lived. Dr. Kizziar related that after an event, the catecholamine level dissipates and the body returns to normal in an average of fifteen minutes. In addition, Dr. Rosenman assumed the decedent had a poor night’s sleep following the exam. However, contrary to this assumption, the appellant testified that the decedent had a “normal night’s sleep.” The Commission noted that Dr. Rosen-man had simply guessed that the decedent had a poor night’s sleep. In fact, the Commission stated that after a further review of Dr. Rosenman’s deposition, they found he had engaged in further speculation as to the decedent’s physical and mental condition following the exam. Therefore, after a thorough and detailed discussion of its findings, the Commission concluded: Thus, after according to Dr. Rosenman’s testimony the appropriate weight, and considering the testimony of Dr. Kizziar, the risk factors present in this case, and the time of the decedent’s fatal heart attack in relation to the alleged stressful event, we find that the claimant has failed to prove a causal connection between the heart attack and the decedent’s employment by a preponderance of the credible evidence of record. The issue is not whether this court would have reached the same result as the Commission or whether the evidence would have supported a finding contrary to the one made. The question here is solely whether the findings made by the Commission are supported by substantial evidence. Morrow v. Mulberry Lumber Co., 5 Ark. App. 260, 635 S.W.2d 283 (1982). We may reverse the Commission’s decision only when we are convinced that fair-minded persons, with the same facts before them, could not have reached the conclusion arrived at by the Commission. Tuberville v. Int’l Paper Co., 28 Ark. App. 196, 771 S.W.2d 805 (1989). I am convinced that fair-minded persons could have reached the same conclusion arrived at by the Commission, and would find substantial evidence to support the Commission’s decision that the appellant failed to establish a causal connection between the decedent’s heart attack and his employment. I do not conclude, as has the majority, that we are unable to determine in what capacity “close temporal relationship” was used, be it a rule, rationale or a factor. It appears to me that “close temporal relationship,” as addressed in the Commission’s decision, was only one of many factors considered in the determination that the appellant failed to prove a causal connection between the heart attack and the alleged stressful event. However, since the majority is concerned with the treatment of the “temporality rule,” I would submit that the Commission’s decision to forgo a discussion of the legality of the “temporality rule” was discretionary. Rule 25 of the Rules of the Commission, provides that “[a] 11 legal and factual issues should be developed at the hearing before the administrative law judge or single Commissioner. The Commission may refuse to consider issues not raised below” (emphasis added). Although this court might have allowed consideration of this issue, the Commission did not violate Rule 25. Rule 25 does not preclude the Commission from reviewing issues not appealed from or not raised at the administrative law judge level if it so chooses. American Transp. Co. v. Payne, 10 Ark. App. 56, 661 S.W.2d 418 (1983) (emphasis added). In its opinion, the Commission made reference to this argument by stating, “this issue was not raised before the administrative law judge before and, therefore, is not properly before this Commission.” I find no indication the Commission has failed to apply Rule 25 in an impartial manner. There is ample evidence in the record upon which the Commission could have arrived at the conclusion that the appellant failed to prove a causal connection between the heart attack and the alleged stressful event. Therefore, I would affirm the Commission’s decision, as being supported by substantial evidence.